Citation Nr: 0816949	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a blast injury with scar, palmar aspect of the right hand; 
status post fracture of the right index, proximal phalanx 
with digital nerve lacerations prior to August 26, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a blast injury with scar, palmar aspect of the 
right hand; status post fracture of the right index, proximal 
phalanx with digital nerve lacerations from August 26, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a blast injury, right thumb. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a blast injury, right long finger.

6.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder.

7.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to hypertension.

8.  Entitlement to an effective date prior to April 6, 2005, 
for a grant of service connection for residuals of a blast 
injury, right thumb.

9.  Entitlement to an effective date prior to April 6, 2005, 
for a grant of service connection for residuals of a blast 
injury, right long finger.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran presented testimony at a personal hearing in June 
2003 before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Hypertension has not been manifested by diastolic blood 
pressure predominantly 110 or more or manifested by systolic 
pressure predominantly 200 or more.

2.  Prior to August 26, 2002, the veteran's residuals of a 
blast injury with scar, palmar aspect of the right hand; 
status post fracture of the right index, proximal phalanx 
with digital nerve lacerations were manifested by favorable 
ankylosis.

3.  From August 26, 2002, the veteran's residuals of a blast 
injury with scar, palmar aspect of the right hand; status 
post fracture of the right index, proximal phalanx with 
digital nerve lacerations was not manifested by amputation, 
limitation of wrist motion, or ankylosis of any fingers 
associated with the veteran's right index finger.

4.  The veteran's right thumb is not ankylosed, and he does 
not have a gap of more than two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.

5.  The objective evidence of record is negative for 
ankylosis or limitation of motion of any other digit that 
could entitle the veteran to a higher rating for his 
residuals of a blast injury, right long finger.

6.  The veteran's depressive disorder is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood 
and subjective complaints of sleep impairment, lack of 
motivation, and irritability.  Additionally, the veteran has 
been accorded a Global Assessment of Functioning of 55, at 
its worst.

7.  Resolving doubt in favor of the veteran, erectile 
dysfunction is secondary to the veteran's service connected 
hypertension.

8.  The veteran did not raise the claim of entitlement to 
service connection for residuals of a blast injury, right 
thumb at any time earlier than April 6, 2005.

9.  The veteran did not raise the claim of entitlement to 
service connection for residuals of a blast injury, right 
long finger at any time earlier than April 6, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code 7101 (2007).

2.  Prior to August 26, 2002, the criteria for a 10 percent 
evaluation, but no higher, for residuals of a blast injury 
with scar, palmar aspect of the right hand; status post 
fracture of the right index, proximal phalanx with digital 
nerve lacerations have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5153, 5214-5226, 5229 (prior to 
August 26, 2002).

3.  From August 26, 2002, the criteria for a rating in excess 
of 10 percent for residuals of a blast injury with scar, 
palmar aspect of the right hand; status post fracture of the 
right index, proximal phalanx with digital nerve lacerations 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5153, 5214-5226, 5229 (2007).

4.  An initial evaluation in excess of 10 percent for the 
veteran's residuals of a blast injury, right thumb is not 
warranted.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5224, 5228 (2007).

5.  An initial evaluation in excess of 10 percent for the 
veteran's residuals of a blast injury, right long finger is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2007).

6.  The criteria for an initial disability evaluation in 
excess of 30 percent for depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9435 (2007).

7.  The grant of service connection is warranted for erectile 
dysfunction as secondary to his service connected 
hypertension.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2007).

8.  An effective date earlier than April 6, 2005, for the 
grant of service connection for residuals of a blast injury, 
right thumb is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400 (2007).

9.  An effective date earlier than April 6, 2005, for the 
grant of service connection for residuals of a blast injury, 
right long finger is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Hypertension

By a rating decision dated in January 1984, the veteran was 
granted service connection for hypertension and assigned a 10 
percent disability evaluation effective November 24, 1983.  
This evaluation has remained in effect since that time.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  Higher 
ratings of 40 and 60 percent are also provided for higher 
diastolic blood pressure readings.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

At an August 2001 VA examination, blood pressure reading was 
158/89 mmHg, respirations 21, and pulse 123.  The veteran 
weighed 234 pounds.  Blood pressure recheck showed 162/94 
mmHg in the right arm and 160/90 mmHg in the left arm.  

Treatment records from H. Roy Thomas, M.D., showed follow-up 
treatment for various conditions to include hypertension.  In 
May 2000, the veteran's blood pressure reading was 160/100 
and in June 2000 blood pressure was 154/96.  The records 
showed that the veteran had gained six pounds and weighed 274 
pounds.  He was advised to increase his Zestoretic.  In July 
2000, his blood pressure reading was 140/90, in August 2000 
blood pressure reading was 148/96, and in September 2000, 
blood pressure reading was 142/92.  His weight was noted as 
285 pounds and Norvasc was added to his medications.  In 
October 2000, blood pressure reading was 130/90 and in 
December 2000, blood pressure was 140/82 on Norvasc; however, 
the veteran reported that this medication interfered with his 
sex life and Norvasc was discontinued and was started on 
Cardura.  In January 2001, blood pressure reading was 168/90 
and was again prescribed Zestoretic.  In July 2001, the 
veteran's blood pressure reading was 150/98 and his weight 
was 299 pounds.  

At his June 2003 Travel Board hearing, the veteran testified 
that he believed his hypertension had gotten worse and his 
doctor had recently increased his medication.  The veteran 
indicated that he no longer kept a journal on his blood 
pressure readings.  He described dizziness and 
lightheadedness.

VA medical records dated July 2001 to October 2006 showed 
treatment for hypertension.  In July 2001, the veteran's 
blood pressure reading was 150/90.  In August 2001, blood 
pressure reading was 163/92 and he was prescribed 
Lisionopril, HCTZ to replace Zestoretic, and Terazocin to 
replace Doxazocin.  In December 2001, the veteran reported 
his blood pressure was averaging 150-180 over 80-90.  In 
January 2002, blood pressure reading was 149/84 and in June 
2002, blood pressure reading was 138/78.  In January 2006, 
the veteran requested a blood pressure monitor.  In May 2006, 
he felt that his blood pressure medication was affecting him 
sexually.  A blood pressure reading was 138/76.  

At an April 2005 VA hypertension examination, it was noted 
that the veteran was morbidly obese.  His initial blood 
pressure reading was 160/82, his respiratory rate was 20, 
pulse 104, and he weighed 450 pounds.  Blood pressure 
readings were noted as 150/78, 160/82, and 150/78.  It was 
noted that the veteran did not have retinopathy.

At a June 2006 VA genitourinary examination, the veteran's 
blood pressure reading was 161/68.

At a May 2007 VA hypertension examination, it was noted that 
the veteran weighed 468 pounds in March 2007.  Blood pressure 
was 150/70 then lowered down to 142/70.  The final reading 
was 130/80.  Pulse was 92 per minute and regular.  
Respirations were 24 per minute and regular.  The examiner 
noted that the veteran's blood pressure was under average 
control with the use of four medications.  He denied any side 
effects to the medications.  There was no evidence of 
retinopathy, coronary artery disease, neurological deficits, 
or nephropathy.

A Social Security Administration disability determination 
notes a primary diagnosis of disorders of the back and a 
secondary diagnosis of essential hypertension.

On review of all of the private medical records, VA 
outpatient records, and VA examinations of record, the Board 
concludes that these documents reflect that the veteran had a 
diastolic pressure predominantly under 100.  Moreover, they 
contain no systolic pressure reading of 200 or more.  As 
such, the preponderance of the evidence is against a rating 
in excess of 10 percent for hypertension.

B.  Right hand 

Background

VA treatment records dated August 2001 to November 2001 show 
a diagnosis non-service connected bilateral peripheral 
neuropathy of the upper extremities superimposed on residuals 
of blast injury with scar, palmar aspect of the right hand; 
status post fracture of the right index, proximal phalanx 
with digital nerve laceration.  
Electronystagmogram/electromyography (ENG/EMG) report dated 
September 2001 revealed motor nerve conduction of the right 
median and both ulnar nerves were normal.  Sensory nerve 
conduction of both median nerves was mildly prolonged.  Both 
ulnar nerves were normal.  Needle EMG of both brachioradialis 
muscles were normal.  The nerve conduction velocity (NCV) 
testing of both upper extremities was mildly abnormal at both 
median sensory nerves suggesting peripheral neuropathy.  The 
EMG of both upper extremities was normal.

At an August 2001 VA examination, the veteran reported that 
he did not use his hand or fingers much and all due to pain 
and limited range of motion.  It was noted that surgery in 
the palm was to repair a nerve.  The veteran had a scar on 
the palmar surface between the first index finger under the 
palm around to the top of that finger.  The veteran was able 
to curl the right index finger to within two inches of his 
palm.  Other fingers curl within one inch of the palm.  The 
veteran reported the hand and fingers would contracture and 
cramp when he used the hand, that he had to push his hand 
against his body to keep it flat and to stop the cramping.  
It was noted that the veteran was right handed.  He scribbled 
only with his right hand and was unable to hold a cup or do 
anything useful with that hand.  He had decreased grip and 
strength.  He used his left hand for all activity.  Range of 
motion noted right index finger curled to palm two inches, 
downward flexion to 70 degrees, and extension to 160 degrees.  
There was no side to side movement and no backward movement 
of the finger or area.  The examiner noted essentially no 
functional use of the right index finger and limited use of 
the right hand.  X-rays showed mild degenerative change at 
the first metacarpophalangeal joint.  No acute abnormality 
was seen.  No acute fracture or dislocation was noted.

At his June 2003 Travel Board hearing, the veteran testified 
he had swelling across the top of his fingers and he was 
having problems with motions such as gripping and holding 
onto things.  He also stated he had constant pain in his 
right hand.  He stated he had arthritis in his hand.

At a September 2004 VA occupational therapy consultation, the 
veteran's right hand grip was 40 pounds.  He reported pain 
throughout the hand.  Opposition was noted as all but index 
finger.  Dexterity was within normal limits without using the 
index finger.  It was noted that the veteran was right hand 
dominant.  The veteran reported that he could no longer work 
with his right hand.  He could write, but could not lift with 
it.  He had trouble mowing his yard with the pain.  

At an April 2005 VA examination, the veteran reported pain, 
limited motion, swelling, deformity, weakness, and stiffness 
in the right hand.  The right index finger was noted as the 
digit involving injury to the nerve.  The veteran reported he 
had pain every day and was unable to hold objects, unable to 
mow the lawn, unable to pick up his daughter, unable to grip 
his shoes and socks, and had difficulty driving.  The veteran 
reported that limitation during flare-ups was 100 percent.  

The examiner reported no amputation of a digit or part of a 
digit.  There was no ankylosis of one or more digits.  There 
was deformity of the right index finger at the MP joint and 
at the CM joint.  There was mild swelling of the right index 
finger.  The severity was noted as mild.  There was a gap of 
less than one inch between the thumb pad and tips of the 
fingers on attempted opposition of thumb to fingers.  There 
was a one inch gap between the finger and proximal transverse 
crease of the hand on maximal flexion of the finger.  
Modalities of the right hand affected included mild grasping, 
moderate pushing, moderate pulling, mild twisting, mild 
probing, mild writing, mild touching, and mild expression.  
The veteran complained of significant pain during range of 
motion.  

Range of motion of the right hand was extension from 0 to 55 
degrees with no pain, flexion from 0 to 60 degrees with end 
range pain, ulnar deviation from 0 to 25 degrees with end 
range pain, and radial deviation from 0 to 15 degrees with 
end range pain.  The examiner noted that the range of motion 
and joint function of the right wrist was additionally 
limited by pain at 60 degrees of flexion, at 25 degrees of 
ulnar deviation and at 15 degrees of radial deviation 
following repetitive motion.

Range of motion of the thumb was CMP flexion from 0 degrees 
with end range pain, palmar abduction from 0 to 45 degrees, 
radial abduction from 0 to 45 degrees, metacarpal phalangeal 
(MP) from 10 to 35 degrees, interphalangeal (IP) extension 
from 0 to 20 degrees, and IP flexion from 0 to 35 degrees.  
The range of motion and joint function of the right thumb was 
additionally limited by pain.

Range of motion of the digits was noted as follows:
2nd MP extension from 0 to 5 degrees, MP flexion from 0 to 40 
degrees, PIP from 15 to 20 degrees, and distal 
interphalangeal (DIP) joints from 5 to 25 degrees.  3rd MP 
extension from 0 to 10 degrees, MP flexion from 0 to 75 
degrees, proximal interphalangeal (PIP) from 5 to 80 degrees, 
and DIP from 0 to 20 degrees.  4th MP extension from 0 
degrees, MP flexion from 0 to 75 degrees, PIP from 0 to 95 
degrees, and DIP from 0 to 30 degrees.  5th MP extension from 
0 to 15 degrees, MP flexion from 0 to 90 degrees, PIP from 5 
to 75 degrees, and DIP from 0 to 50 degrees.  The examiner 
noted that range of motion of the digits of the right hand 
were additionally limited by pain, weakness, and fatigue.

X-rays of the right wrist and hand showed bone density was 
normal throughout the wrist and right hand.  The base of the 
5th metacarpal bone showed small old bone chip suggestive of 
old avulsive fracture.  The base of the 2nd metacarpal bone 
showed post traumatic changes and the right index finger DIP 
joint showed post traumatic changes.  EMG/NCV of the upper 
limb was noted as normal.  The examiner noted that the 
veteran was not working due to a back injury at a steel 
factory in 1999.  It was noted that the veteran's effects of 
daily living were mildly affected.  The examiner noted 
clinically normal muscles in the right hand and wrist.  There 
was no evidence of atrophy of small muscles of the hand.  
There were normal thenar and hypothenar muscles.  The 
examiner noted the veteran had stenosis and tenosynovitis of 
the index and long fingers with complete locking pain, 
tenderness, and inability to use the hand.

The sensory examination of the right hand showed hypoesthesia 
over the thenar eminence, palmar aspect of the index and 
middle finger.  

Treatment records from North Mississippi Medical Clinic dated 
in October 2006 note that the veteran complained of right 
hand pain and cramping at night.  The examination showed 
normal appearing right hand other than slight swelling of the 
dorsal mid hand.  X-rays showed an old injury to the proximal 
index finger.  The assessment was right hand pain.

At a June 2005 VA examination, a right palm T shaped scar two 
inches long and one inch on top was noted at the base of the 
index finger.  The maximum width was noted as a few 
millimeters.  There was no tenderness to palpation.  There 
was no inflammation and the scar was not elevated.  There was 
no edema and no ulceration or breakdown of the skin.  There 
was no keloid formation and the scar was not depressed or 
adhered to underlying tissue.  Texture of the scarred are was 
normal.  There was no induration or inflexibility and the 
scar was a normal color.  There was no underlying tissue 
loss.  There was no limitation of motion or function due to 
the scar.  The examiner noted that the scar was hard to see 
and merged easily with the rest of the veteran's skin.  The 
scar was not tender and did not interfere with the range of 
motion of the hand.  

A February 2007 CT of the right upper extremity/hand 
performed showed no apparent fracture or dislocation; mild to 
moderate degenerative change was noted at the first 
metacarpal phalangeal joint with some erosive change 
involving the distal metacarpal.  The remainder of the joint 
spaces preserved.  There were no other apparent bony 
abnormalities and there were no dislocations.  

At a June 2007 VA examination, the veteran reported constant 
pain in his right hand daily that is 8/10.  There were no 
flare-ups of his condition.  He stated that the pain and 
weakness were the most disabling factors.  He stated it was 
very difficult for him to use the hand really for anything 
including dressing, putting on shoes, socks or buttoning up 
his shirts.  He had trouble with simple personal hygiene 
because of weakness and pain in the hand.  He indicated he 
could not drive because he could not feel the steering wheel 
with the right hand.  Essentially he had limited if any use 
at all of the right hand secondary to the weakness and the 
pain.  

The examination showed no discoloration or significant signs 
of present or past trauma.  There was no malalignment of the 
digits.  He could make a composite fist with some limitation 
of joint motion.  There was no sign of infection, induration, 
swelling or erythema about the hand or the fingers on the 
right.  There was no muscular atrophy appreciated in any of 
his muscle compartments.  He had the ability to oppose his 
index to his thumb but lacked the ability to oppose the other 
remaining three digits.  Range of motion both actively and 
passively at the thumb was 0 degrees extension to 30 degrees 
of flexion at both the MP and IP joints.  Passive range of 
motion and active range of motion of the index finger was 0 
degrees to 70 degrees at the MP joint, 0 degrees to 80 
degrees at the PIP joint and 0 degrees to 60 degrees at the 
DIP joint.  Range of motion both actively and passively of 
the middle ring and small fingers were 0 degrees to 90 
degrees flexion at the MP joint, 0 degrees to 100 degrees of 
flexion at the PIP joint and 0 degrees to 80 degrees of 
flexion at the DIP joint.  The distance was measured in 
inches between the tip of the thumb and the index finger was 
4 inches, to the long finger was 5 inches, to the ring finger 
was 5.5 inches, and to the small was 5 inches.  The distance 
between the tips of the fingers and the proximal transverse 
crease of the palm was 2 inches for the thumb, 3 inches for 
the index, and 3.5 for the long, 3.5 for the index and 2.5 
for the small.  The distance between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers in 
inches was full opposition to the thumb and index one half 
inch to the long, one half inch to the ring and one inch to 
the small.  He had 3+/5 grip strength, as well as strength 
with pushing, pulling, and twisting.  There was no 
significant limit in terms of dexterity but any prolonged 
action requiring dexterity resulted in some subjective pain 
and cramping in the hand.  He had pain throughout the arc of 
motion at all digits and pain with repetitive motion but no 
loss of motion with repetitive use.  There were no palpable 
nodules along his palm or flexor tendons.  There was no 
triggering of the digits.  The proximal and distal palmar 
crease showed one small area each with some adherence to the 
subcutaneous tissues.  There was no evidence of significant 
scarring or contracture.  There was no webbing of the thenar 
space.  He had subjective decreased sensation throughout his 
palm globally, as well as each of the fingers both palmar and 
dorsal.  He did have normal sensation of the dorsum of the 
hand extending up into the forearm both dorsal and volar.  He 
had brisk cap refill in all of his digits.  He had palpable 
redial pulse.  

X-rays in May 2007 showed previous fracture of the proximal 
phalanx at the index finger.  He had some mild degenerative 
changes seen at the first metacarpophalangeal (MCP) joint, as 
well as the DIP joint at the index.

The examiner noted that in addressing the DeLuca provisions, 
there was pain with range of motion testing of the right 
hand.  It was conceivable that pain could further limit 
function as described.  The examiner stated it was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.  

Social Security Administration records showed disability 
benefits based on a primary diagnosis of disorders of the 
back and a secondary diagnosis of essential hypertension.  

Residuals of a blast injury with scar, palmar aspect of the 
right hand; status post fracture of the right index, proximal 
phalanx with digital nerve lacerations

By a rating decision dated January 1984, the veteran was 
granted service connection for residuals of a blast injury 
with scar, palmar aspect of the right hand; status post 
fracture of the right index, proximal phalanx with digital 
nerve lacerations and grated a 0 percent (noncompensable) 
evaluation effective November 24, 1983.  In June 2001, the 
veteran filed a claim for an increase in his disability 
rating.  A July 2005 rating decision increased the evaluation 
to 10 percent disabling effective August 26, 2002, the date 
of new rating criteria took effect.  This evaluation has 
remained in effect since that time.

During the pendency of this appeal, regulatory changes 
amended Diagnostic Code 5225 under which the veteran's 
service-connected residuals is rated.  This amendment was 
effective August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  The law requires that for any date prior to 
August 26, 2002, the Board cannot apply the revised 
regulations.

The RO provided the old and the revised regulations to the 
veteran and his representative in a July 2005 rating decision 
and November 2006 Supplemental Statement of the Case.  
Therefore, the veteran and his representative were given 
notice of the old and revised regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to August 26, 2002

The veteran was initially granted a noncompensable evaluation 
under Diagnostic Code 5225.  Prior to being amended, 
Diagnostic Code 5225 provided a 10 percent disability rating 
for favorable or unfavorable ankylosis of the index finger of 
the major or minor hand.  With only one joint of a digit 
ankylosed or limited in its motion, the rating will be for 
favorable ankylosis when motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; otherwise, the rating will be for unfavorable 
ankylosis.  See 38 C.F.R. § 4.71a Diagnostic Codes 5220-5223, 
5225 (2002).

Prior to August 26, 2002, the veteran's right hand disability 
met the criteria for a 10 percent disability rating under 
Diagnostic Code 5225.  At the August 2001 VA examination, the 
examiner noted that the veteran was able to curl the right 
index finger to within two inches of his palm.  Therefore, a 
10 percent disability rating prior to August 26, 2002 is 
warranted.  However, an evaluation in excess of 10 percent 
for the period in question is not warranted as the medical 
evidence did not show ankylosis of multiple or other 
individual fingers as a result of the residuals.  The August 
2001 examiner noted other fingers curled within one inch of 
the palm.

From August 26, 2002

Under the criteria which became effective August 26, 2002, 
limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip 
and the proximal transverse crease of the palm is less than 
one inch with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation is authorized if the gap between the 
fingertip and the proximal transverse crease of the palm is 
one inch or more with the finger flexed to the extent 
possible or if extension is limited by more than 30 degrees.  
38 C.F.R. § 7.71a, Diagnostic Code 5229.

The veteran is presently receiving the maximum available 
rating under both Diagnostic Codes 5225 and 5229.  Thus, both 
Diagnostic Codes do not assist him in obtaining a higher 
evaluation.

The medical evidence demonstrates that a rating as amputation 
is not warranted, and, as the medical evidence is negative 
for a limitation of wrist motion or ankylosis of any fingers 
associated with the veteran's right index finger, a rating 
under any of Diagnostic Codes 5214 through 5226 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-
5226; see also 38 C.F.R. § 4.71a, Plate I.

The Board also acknowledges the June 2007 VA examination 
finding that the veteran's right hand residuals to include 
his right index finger are additionally limited by pain, 
weakness, and lack of endurance equally following repetitive 
use.  The Board has considered the holding in DeLuca v. 
Brown, supra, that the veteran's disability may be rated 
based on functional impairment due to pain equated to loss of 
motion.  However, where, as here, the veteran is already 
receiving the maximum rating assignable, consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  In addition, the Board notes 
that the veteran has been rated separately for his right 
thumb and right long finger which are discussed below.

As noted, scars may also be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, Code 
7805 (2007).  In this regard, under 38 C.F.R. § 4.71a, Code 
5229, no more than a 10 percent rating for limitation of 
motion may be assigned.  The June 2005 VA scar examiner 
specifically noted that there was no limitation of motion or 
function due to the right index finger scar.

As previously noted, x-rays taken in May 2007 revealed the 
veteran had some mild degenerative changes at the first MCP 
joint, as well as the DIP joint at the index finger.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In this case, Diagnostic Code 5003 will not 
assist the veteran in obtaining a higher evaluation because 
the veteran's degenerative changes do not involve two or more 
major joints, or two or more minor joint groups.

Accordingly, a disability rating in excess of 10 percent for 
residuals of a blast injury with scar, palmar aspect of the 
right hand; status post fracture of the right index, proximal 
phalanx with digital nerve lacerations is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Residuals of a blast injury, right thumb and right long 
finger

By a rating decision dated November 2006, the RO separated 
the disabilities of the right thumb and right long finger and 
granted service connection for each disability and assigned a 
10 percent disability evaluation for each effective April 6, 
2005, the date of the VA examination.  

The veteran seeks an initial evaluation in excess of the 
currently assigned for the service connected right thumb and 
right long finger disabilities.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability evaluations.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Under Diagnostic Code 5224, a 10 percent evaluation is 
warranted when there is favorable ankylosis and a 20 percent 
evaluation is warranted when there is unfavorable ankylosis.

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 20 percent disability rating for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent evaluation for both the major 
and minor thumb.  A gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2007).

The veteran's residuals of a blast injury, right thumb are 
currently rated as 10 percent disabling under Diagnostic Code 
5224 for ankylosis of the thumb.  Under Diagnostic Code 5224, 
a 20 percent disability rating is warranted for unfavorable 
ankylosis of the thumb.  The medical evidence of record 
clearly demonstrates that the veteran's thumb is not 
ankylosed.  In this regard, the Board notes that the examiner 
in the June 2007 VA examination noted range of motion both 
actively and passively at the thumb was 0 degrees of 
extension to 30 degrees of flexion at both the MP and IP 
joints.  Therefore, an increased rating is not warranted 
under Diagnostic Code 5224.

The medical evidence also does not provide for an increased 
rating under Diagnostic Code 5228 for limitation of motion of 
the thumb.  A 20 percent rating is warranted for a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  The most 
recent VA examination specifically noted the distance between 
the tips of the fingers and proximal transverse crease of the 
palm was two inches for the thumb.  The distance between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers in inches was full opposition to the thumb and 
index finger.  In addition, the examiner noted pain with 
range of motion testing of the right hand.  It was 
conceivable that pain could further limit function, but the 
examiner stated it was not feasible to attempt to express any 
of this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  Even when all pertinent disability factors are 
considered, the veteran's right hand injury does not more 
nearly approximate the criteria for a 20 percent rating under 
Diagnostic Code 5228.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.

The veteran's service connected residuals of a blast injury, 
right long finger is rated 10 percent disabling under 
Diagnostic Code 5229.  

Under Diagnostic Code 5229, which governs limitation of 
motion of the long finger, a 10 percent evaluation is 
warranted for gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2007).  Diagnostic code 5229 contains a 
note that require consideration of whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.

The most recent examination of the veteran's right hand in 
June 2007 revealed passive range of motion and active range 
of motion of the index finger was 0 degrees to 70 degrees at 
the MP joint, 0 degrees to 80 degrees at the PIP joint and 0 
degrees to 60 degrees at the DIP joint.  He had pain 
throughout the arc of motion at all digits and pain with 
repetitive motion but no loss of motion with repetitive use.  
There was no muscular atrophy appreciated in any of his 
muscle compartments.  There was no evidence of ankylosis of 
the right hand. There was no evidence of inflammatory 
arthritis.  An x-ray of the right hand revealed previous 
fracture of the proximal phalanx at the index finger.  He had 
some mild degenerative changes seen at the first MCP joint, 
as well as the DIP joint at the index.

In this case, there is no evidence that the veteran's right 
long finger should be equated to amputation, nor is there 
evidence that the right long finger disability causes 
impairment of the other fingers or of the hand.

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the right second metacarpal 
bone, the DeLuca provisions do not apply.  See Johnston, 
supra.

Accordingly, in light of the above, the Board finds that the 
overall disability picture reflects that a rating higher than 
10 percent for residuals of a blast injury, right long finger 
is not warranted.



C.  Depressive disorder

The veteran seeks an initial evaluation in excess of the 
currently assigned for the service connected depressive 
disorder.  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  The Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."

By a rating decision dated in May 2007, the RO granted 
service connection for depressive disorder and assigned a 30 
percent disability evaluation effective April 10, 2006.  This 
disability rating has remained in effect since that time.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Pursuant to Diagnostic Code 9435, a mood disorder, not 
otherwise specified, is rated 30 percent when it is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers). DSM-IV at 46- 
47.

An examiner's classification of the of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is 
to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected depressive disorder.

At a February 2007 VA examination, the examiner noted that 
records from the Gilmore Primary Care Clinic referenced in 
January 2000 showed that the veteran had back surgery and was 
experiencing leg pain and was starting to have anxiety 
attacks and was real nervous, and he was started on Paxil.  
The veteran reported that he had seen some improvement in his 
condition in recent months since his dosage of Paxil was 
increased.  He also noted that with the increased dosage his 
sleep had improved, although he thought he slept too much.  
He indicated that he was unable to participate in any ongoing 
mental health treatment in years past because of the 
considerable distance that he lived from Memphis.  With 
mental health treatment now being available to him he could 
now seek treatment whenever needed.

The veteran initially reported his mood as being "alright" 
most of the time, adding "I'm alright until somebody messes 
with me and says something I don't want to hear" in which 
case he got irritated.  He reported feeling irritable "just 
about everyday."  He became verbally irritable but with no 
physical acting out or violence.  When specifically asked 
about depression, the veteran stated he felt depressed all 
the time for the past ten to fifteen years as the pain in his 
right hand had worsened and he physically got to where he 
could not do the things he used to do because of problems 
with his hand.  He reported that the depression had 
consistently been present for many years and described it as 
on a level of 8 on a 10 point scale.  

He described decreased interest in activities, citing both a 
lack of motivation and a lack of energy; and when asked for 
his opinion as to whether depression interfered with his 
daily functioning, he stated that it did in that he was just 
not motivated to go places with his family which in turn 
caused him to feel as though he did not want to spend time 
with them.  Sleep had improved with medication and he 
occasionally dreamed about three times per week about his 
service connected hand injury and then at other times about 
things that he could not remember.  Concentration reportedly 
was adequate and the veteran endorsed having had some vague 
fleeting suicidal ideation at various points over the years 
but never with any intent or plan.  He denied any history of 
suicide gestures or attempts.  When asked about any history 
of homicidal ideation the veteran stated that when angered he 
sometimes had had thoughts of hurting others in the past but 
only if necessary for self-defense.  He denied any homicidal 
intent/plan and denied any history of violence.  He reported 
that he still sometimes saw things such as a shadow, 
silhouette, or insect that he discussed with his physicians 
and they told him it was the medication.  The examiner noted 
that he did not present as being distressed by this 
experience.

The examination showed the veteran to be cooperative and 
interacted in an appropriate manner.  He cooperatively 
responded to questions and initiated relevant spontaneous 
conversation.  The veteran had adequate grooming and hygiene.  
It was noted that he was morbidly obese, but in no acute 
distress.  The veteran's behavior was noted as appropriate 
and there was adequate eye contact.  Motor behavior was calm 
and within normal limits.  The veteran was fully alert and 
oriented.  His speech was generally normal with regard to 
production, volume, content, and clarify.  Thought processes 
were logical, coherent, and goal directed.  The examiner 
noted that there was no evidence observed to suggest that the 
veteran was responding to internal stimuli.  He denied any 
hallucinations at the time of the examination and there was 
no evidence observed to suggest any active psychosis.  The 
examiner noted that the veteran's memory was functional for 
the interview.  There was no evidence of any overt memory 
impairment.  The veteran self-reported his memory not to be 
as good as it used to be noting some occasional forgetfulness 
but with no significant impact upon daily functioning.  
Attention and concentration was functional for the interview.  
Insight was noted as fair, judgment was intact, affect was 
appropriate, and mood was dysphoric.  Suicidal and homicidal 
ideation and intent was denied.  No obsessive or ritualistic 
behavior was reported.  He did not report the presence of 
panic symptoms.  There was no presence of impaired impulse 
control.  

The veteran reportedly maintained full time employment until 
1999 when he began to have back problems and required back 
surgery.  He described himself as having been an average 
worker when employed, one who occasionally had to miss work 
over the years secondary to service connected pain in his 
right hand but who otherwise had no difficulties with job 
performance.  Regarding social functioning, the veteran 
reportedly maintained satisfactory relationships with his 
wife and siblings.  He reported some strain in his 
relationship with his children, attributing that to their 
rebelliousness as teenagers.  He reported having no friends 
at this time, explaining that his friends in the past had 
always been drinking buddies and that he had to terminate 
those relationships when he gave up alcohol use.  He 
reportedly spends most of his time at home as secondary to 
both his depression as well as his multiple physical health 
problems.  The examiner opined that social functioning was 
moderately impaired.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 55.

VA treatment records dated April 2005 to January 2008 showed 
treatment for post-traumatic stress disorder (PTSD) and 
depression.  The veteran reported chronic pain in his right 
hand due to a blast injury in service.  He reported 
nightmares, flashbacks, stress, and anxiety.  A GAF score of 
55 was noted.  In March 2007, the veteran was noted as being 
neatly dressed obese with appropriate grooming.  Speech was 
logical and goal directed.  Mood was depressed with 
constricted affect.  The veteran endorsed anhedonia, anergia, 
decreased libido, occasional crying spells, and social 
isolation.  He reported no hallucinations/delusions.  He had 
vague suicidal ideation but no intention or harming himself.  
In April and May 2007, the veteran reported conflict with his 
10 year old daughter and youngest son.  In August 2007, the 
veteran reported feeling more depressed since his wife left 
him.  He was having decreased appetite and problems sleeping.  
Mood and affect were noted as depressed with some passive 
thoughts about wishing he would not wake up, although he 
stated he was trying to resist having those thoughts.  He 
denied active suicidal intent.  He reported no 
hallucinations/delusions.  Speech was normal in rate and 
tone.  In October 2007, the veteran reported experiencing 
some tactile hallucinations and feelings of paranoia.

A July 2007 letter from Kathy Evans, APPN, BC indicated the 
veteran had been seen in the Mental Health Clinic.  It was 
noted that the veteran continued to have issues with his wife 
and family as well as others and had continued discomfort 
from his injury in the military service that was not combat 
related.  

The veteran has not worked since 1999 and Social Security 
Administration records show that he was receiving disability 
benefits based on his back disorder and hypertension and not 
for his psychiatric disability.

In this case, after careful review of the record and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's depressive disorder do not warrant 
a rating in excess of the currently assigned 30 percent.

There is evidence of sleep disturbance, depression, low 
energy, and diminished interest in activities, conflict with 
family members, and a GAF score of 55.  However, there is no 
evidence of flattened effect, panic attacks, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment circumstantial, circumlocutory, or 
stereotyped speech.  Rather, all treatment records and the 
examination from this period show that his thought content, 
cognitive functioning, and thought processes were within 
normal limits.  Additionally, the veteran's GAF score is 
reflective of moderate symptoms.  Therefore, for the entire 
rating period, the veteran had symptoms of sleep disturbance, 
depression, low energy, diminished interest in activities, 
and conflict with family members; these symptoms are most 
accurately characterized by a 30 percent disability rating.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1). There has been no 
showing by him or anyone on his behalf that his depressive 
disorder has caused marked interference with his employment 
(beyond that contemplated by his 30 percent schedular rating) 
or that the depressive disorder necessitated frequent periods 
of hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent for depressive disorder.  Accordingly, the 
preponderance of the evidence is against the claim, it must 
be denied because the benefit-of-the-doubt rule is 
inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for his service-connected depressive disorder, 
as the Court indicated can be done in this type of case. 
However, upon reviewing the record in this case, we find 
that, at no time during the pendency of this claim has his 
disability been more or less disabling than as currently 
rated under the present decision.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

Service medical records are negative for complaints, 
treatment, or diagnosis of erectile dysfunction.

At a June 2006 VA genitourinary examination, it was noted 
that the veteran did not wear absorbent padding in clothing, 
but had to change his pants three times per day.  He 
indicated that as long as he was sitting down, he did not 
have urinary leakage, but when he stood up, he had leakage.  
The examiner noted that this was most likely due to morbid 
weight of the abdomen applying pressure on the bladder.  The 
veteran reported difficulty obtaining an erection for the 
past two to three years, possibly longer duration.  With the 
use of Viagra, he was successful the majority of the time.  
With Levitra, success rate for vaginal penetration was not 
effective.  He was unable to achieve any erection with 
Levitra.

The examiner noted difficulty to palpate scrotal sac due to 
excessive adipose layers.  Due to the veteran's massive size, 
over 450 pounds, the examiner was unable to properly reach 
prostate for evaluation.  After examination the examiner 
diagnosed erectile dysfunction which was attributed to 
multifactorial causes to include: diabetes; hypertension; and 
medications for diabetes; hypertension; neuropathy; chronic 
low back pain; tobaccoism history; physical deconditioning; 
morbid obesity; and decreased testosterone level.  The 
examiner noted that the percentage attributed to hypertension 
was unknown without resorting to mere speculation.

Therefore, the evidence when viewed in the aggregate raises 
at least a reasonable doubt that the veteran's erectile 
dysfunction is secondary to his service connected 
hypertension.  Resolving all such doubt in the veteran's 
favor, as is required under the law, the grant of service 
connection is warranted.  (See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007)).

III.  Earlier effective date prior to April 6, 2005 for the 
grant of service connection for residuals of a blast injury, 
right thumb and right long finger.

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The Board notes that in a rating decision dated November 1, 
2006, the RO granted service connection for residuals of a 
blast injury, right thumb and right long finger.  The 
effective dates were based on the date of the facts found on 
the VA examination dated April 6, 2005 in which it was first 
factually ascertainable that these disabilities had exhibited 
symptomatology to the point that each digit could be 
evaluated separately.  A review of the file does not show 
that the veteran submitted a claim for service connection for 
either disability.  Therefore, the effective date based on 
the date of the VA examination findings is proper.  An 
effective date earlier than April 6, 2005 for the grant of 
service connection for residuals of a blast injury, right 
thumb and right long finger is denied.  

Thus, the effective date cannot be earlier than April 6, 
2005.  The veteran had not communicated an intent to file a 
claim for service connection for residuals of a blast injury, 
right thumb and right long finger at any time before April 6, 
2005.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than April 6, 2005, for 
the grant of service connection for residuals of a blast 
injury, right thumb and right long finger must be denied.



IV.  Duties to notify and assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In August 2001, March 2004, April 2006, January 2007, and 
August letters the RO sent the veteran the required notice. 
 The letters specifically informed him of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claims.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, until March 2006, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In the instance in which the 
Board has assigned a higher disability evaluation, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
further found that, at a minimum, adequate VCAA notice 
requirements that : (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the VCAA (duty to 
notify and assist) letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007

The Board finds that the letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific clinical and laboratory evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  

The Board concludes that he was not prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision, statement of the case, and supplemental statements 
of the case.  The veteran, through his correspondence, was 
also aware of his disability rating and sought a higher 
evaluation in regard to his residuals of a blast injury with 
scar, palmar aspect of the right hand; status post fracture 
of the right index, proximal phalanx with digital nerve 
lacerations.  In addition, the veteran testified at his June 
2003 Travel Board hearing before the undersigned as to his 
disability evaluation and indicated it had become more severe 
thus requiring a higher evaluation.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.  In this case the veteran received 
the required notice prior to the adverse rating action that 
is the subject of this appeal.  In addition, the veteran, in 
correspondence and at his June 2003 Travel Board hearing 
indicated how the residuals of his right hand injury had 
affected his daily life.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA treatment records and Social 
Security Administration records, and afforded him multiple VA 
examinations.  He has been accorded ample opportunity to 
present evidence and argument in support of the appeal, 
including during his hearing before the undersigned.   
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional pertinent 
records.  

The Board notes that in March 2008, the veteran's 
representative submitted additional evidence without waiver 
of agency of original jurisdiction (AOJ) consideration.  
However, the newly submitted evidence is essentially 
irrelevant to the issues on appeal since it contains 
treatment records already of record.  Therefore, there is no 
need to remand the case since these documents have already 
been considered and are of record in the veteran's claims 
file.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency was insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. at 384.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a 10 percent evaluation prior to August 26, 
2002 for residuals of a blast injury with scar, palmar aspect 
of the right hand; status post fracture of the right index, 
proximal phalanx with digital nerve lacerations is granted.

Entitlement to an evaluation in excess of 10 percent 
evaluation from August 26, 2002 for residuals of a blast 
injury with scar, palmar aspect of the right hand; status 
post fracture of the right index, proximal phalanx with 
digital nerve lacerations is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a blast injury, right thumb is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a blast injury, right long finger is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder is denied.

Entitlement to service connection for erectile dysfunction is 
granted.

Entitlement to an effective date prior to April 6, 2005, for 
the grant of service connection for residuals of a blast 
injury, right thumb is denied.

Entitlement to an effective date prior to April 6, 2005, for 
the grant of service connection for residuals of a blast 
injury, right long finger is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


